DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “weapon triggering assembly” in claims 3 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the vertical ring" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner will consider said limitation as reading “the carrying ring.” Correction and/or clarification are required.
Claim 11 recites the limitation "the vertical ring" in line 17.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner will consider said limitation as reading “the carrying ring.” Correction and/or clarification are required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hodge (8234968).
In reference to claim 1, Hodge discloses a turret system for allowing remote aiming and/or discharging of a hand- held weapon (figures 1-3), the system comprising: 
a base assembly (12); 
a rotatable frame (14+36+38+42), carried by the base assembly, the rotatable frame capable of rotating relative to the base assembly about a vertical axis; 
a carrying ring (46), carried by the base assembly, the carrying ring capable of rotating relative to the base assembly about a horizontal axis; 
attachment structure (16) associated with the carrying ring, the attachment structure operable to allow attachment of a hand-held weapon to the carrying ring to thereby allow the carrying ring to alter a position of the hand-held weapon relative to the base assembly.

In reference to claim 2, Hodge discloses the claimed invention (figures 1-3, elements 38 and 46 are continuously rotatable, as claimed).
In reference to claim 3, Hodge discloses the claimed invention (figure 1, triggering assembly 96+98).
In reference to claim 9, Hodge discloses the claimed invention (figures 1-3, any one of, or combination of elements 50, 58, 60, and 62).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hodge in view of Eastman (2518531).
In reference to claim 4, Hodge discloses the claimed invention, except for a mechanical stop attachable to one or both of the carrying ring and the frame, as claimed. However, Eastman teaches that it is known to provide a gear that adjusts the elevation of a gun, similar to the carrying ring of Hodge, with a pair of selectively attachable mechanical stops to limit rotation of the gear for restricting weapon elevation to a desired angular range (figure 1, limit stops 26 and 28). Thus, it would have been obvious to one of ordinary skill in the art to provide the carrying ring of Hodge with a pair of mechanical stops, as claimed, in order to limit the rotation of the carrying ring for restricting weapon elevation to a desired angular range.
In reference to claim 5, Hodge in view of Eastman makes obvious the claimed invention, since Eastman teaches that the mechanical stops are positionable about substantially an entirety of a span of the gear (figure 1). Thus, applying the teachings of Eastman to the carrying ring (gear) of Hodge, as set forth above, would result in the claimed invention.
In reference to claim 6, Hodge in view of Eastman makes obvious the claimed invention, since Eastman teaches that the mechanical stops interact with an abutment carried by a base, in order to achieve their intended function (figure 1, abutment 38). Thus, applying the teachings of Eastman to the sytem of Hodge, as set forth above, would result in the claimed invention.
In reference to claim 7, Hodge in view of Eastman make obvious the claimed invention, including a remote receiver, as claimed, (abstract; figure 4, receiver 128, which receives signals remote control 102), but fails to explicitly disclose that the remote receiver is carried by the base. However, it within the level of ordinary skill in the art to situate a system component in an appropriate location for a desired packaging. Thus, it would have been obvious to one of ordinary skill in the art to locate the remote receiver on the base, since it has been held that rearranging parts of an invention involves only routine skill in the art. 

In reference to claim 8, Hodge in view of Eastman makes obvious the claimed invention, except for a shock absorber, as claimed. However, the examiner takes Official Notice that it is well known to provide the base of a firearm mount with a shock absorber, in order to mitigate recoil. Thus, it would have been obvious to one of ordinary skill in the art to provide the base of Hodge with a shock absorber to mitigate recoil. The base of Hodge supports the carrying ring, and, thus, a shock absorber so provided would be associated with both the base and the carrying ring, since it would mitigate recoil forces acting on each of these structures.
In reference to claim 10, Hodge in view of Eastman makes obvious the claimed invention, except for a series of differing extension brackets, as claimed. However, Hodge contemplates the attachment of a variety of firearms, but fails to explicitly state how certain firearm type would be accommodated (para. bridging col. 1-2). Further, the extension bracket of Hodge comprises element 58, as set forth above. Further Hodge teaches that element 58 has a length that is substantially equal to that of a supported firearm 18 (column 3, lines 64-65). Further, a person of ordinary skill in the art would have the knowledge that various firearm types have differing lengths, and would be best supported using appropriately sized brackets. Thus, it would have been obvious to one of ordinary skill in the art to provide the system of Hodge with a series of extension brackets, as claimed, in order to accommodate various different firearms of various different sizes and configurations, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
In reference to claim 11, Hodge in view of Eastman makes obvious the claimed invention, as set forth above in the references to claims 1, 4, and 5, but fails to address an additional abutment and at least one mechanical stop on the rotatable frame, as claimed. However, the teachings of Eastman that is known to provide a gear with a mechanical stop and an associated abutment, in order to limit the rotation of the gear to a desired range, as set forth above (claim 4), is equally applicable to the gear (38) of Hodge. Thus, it would have been obvious to one of ordinary skill in the art to provide the system of Hodge with an additional abutment carried by the base and an associated mechanical stop attached to gear (38) of the rotatable frame, in order to limit the rotation of the frame to a desired range.
In reference to claim 12, Hodge in view of Eastman makes obvious the claimed invention, as set forth above in the reference to claim 8.
In reference to claim 13, Hodge in view of Eastman makes obvious the claimed invention, as set forth above in the reference to claim 9.
In reference to claim 14, Hodge in view of Eastman makes obvious the claimed invention, as set forth above in the reference to claim 10.
In reference to claim 15, Hodge in view of Eastman makes obvious the claimed invention, as set forth above in the reference to claim 3.
In reference to claim 16, Hodge in view of Eastman makes obvious the claimed invention (Hodge: figures 1-3).
In reference to claim 17, Hodge in view of Eastman makes obvious the claimed invention, (see above-references to claims 1, 2, 7, and 9).
In reference to claim 18, Hodge discloses the claimed invention, as set forth above in the reference to claim 7.
In reference to claim 19, Hodge in view of Eastman makes obvious the claimed invention, as set forth above in the reference to claim 9.
In reference to claim 20, Hodge in view of Eastman makes obvious the claimed invention, as set forth above in the reference to claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Meiss (3340771), Drauglis (4470672), Vaughan (2378050), Du Bois (2554019), Segerberg (3091994), Corte (2400812), Eastman (2391956), Rogers (2012/0174741), Kurikesu et al. (2020/0130836), and Dwyer et al. (2021/0131766).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641